DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
the prior art of records teaches various electronic modules, for example: Iwamoto (JP 2011-88609), Qi et al. (US 2021/0250697), Lim et al. (US 2016/0173977), and Park et al. (US 2016/0014525). However, the prior art of record fails to show “fixing part being a frame or a circuit board, the fixing part including: an abutting face, an outer face extending from an end of the abutting face in a direction including a component of a first direction, the first direction being substantially orthogonal to the abutting face, and an edge line along which the abutting face and the outer face meet; a function part housed in, or fixed to, the fixing part, the function part being configured to function as an electronic component; at least one connection line being flexible, electrically connected to the function part, positioned on a second direction side relative to the abutting face of the fixing part, and configured to be led out from an inside to an outside relative to the edge line of the fixing part to extend in a third direction, wherein the second direction is opposite to the first direction and the third direction crosses the first and second directions; and at least one protrusion being provided on the function part or the fixing part, extending at least partly in the third direction, and being positioned at least partly on the first direction side relative to the at least one connection line having been led out in the third direction,” as required by claim 1, when combined with all the limitations of claim 1.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651